PER CURIAM.
Wilfredo Gonzalez Lora appeals the district court’s orders denying relief on his Bivens* complaint pursuant to 28 U.S.C. § 1915A(b)(l) (2000), and denying his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lora v. Hollenhorst, No. CA-02-757-2 (E.D. Va. Sept. 30, 2002; Dec. 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).